     Case 3:20-cv-00734-MMA-BLM Document 5 Filed 05/11/20 PageID.21 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRISTINA PINUELAS,                                 Case No. 20-cv-734-MMA (BLM)
12                                      Plaintiff,
                                                         ORDER REFERRING MATTER TO
13   v.                                                  UNITED STATES MAGISTRATE
                                                         JUDGE FOR REPORT AND
14   ANDREW SAUL, Commissioner of
                                                         RECOMMENDATION
     Social Security,
15
                                      Defendant.
16
17
18
19         On April 16, 2020, Plaintiff Christina Pinuelas filed this social security appeal
20   challenging the denial of her “application for Title II Social Security Disability Insurance
21   benefits and Title XVI Supplemental Security Income benefits.” Doc. No. 1 ¶ 1. All
22   matters in this social security appeal are hereby referred to United States Magistrate
23   Judge Barbara Lynn Major for report and recommendation pursuant to Section
24   636(b)(1)(B) of Title 28 of the United States Code, and Civil Local Rule 72.1. See 28
25   U.S.C. § 636(b)(1)(B); CivLR 72.1.
26         IT IS SO ORDERED.
27   Dated: May 11, 2020
28

                                                     1
                                                                               20-cv-734-MMA (BLM)
